Dodge, J.
(dissenting). I find myself unable to yield •assent to 'the conclusion of the court in this case that the legislature has not transgressed the limitations clearly imposed by the constitution upon the powers delegated to that branch of the government. With several of the steps of reasoning declared as leading to that conclusion I have no quarrel. Thus, I do not doubt that the general grant of legislative power includes authority to lay taxes upon substantially all subjects, at least all subjects commonly recognized in 1848 as customary and proper; Among such-subjects were transfers of property, prosecution of business of all kinds, and, indeed, the exercise of any rights or privileges. Neither •can I avoid the conclusion that this general power to lay *228taxes is not limited to property as the only subject by the clause in sec. 1, art. VIII: “Taxes shall be levied upon such property as the legislature shall prescribe.” I am convinced, after much consideration of the constitutional debates, that such clause was inserted merely to declare authority in the legislature to exempt some property and to tax some. I am also clear that among the transactions recognized as legitimate subjects of taxation by imposition of an excise tax, duty, or impost is the transmission of property, upon death of its owner, to his descendants or legatees. Whether such transmission rests on inherent right such as the government cannot take away, or upon a mere privilege which the legislature might accord or deny, in its discretion, as so generally as- ' sorted by high authority both legal and economic, I deem a wholly academic question here. If the former, the transfer, like other transfers of property, is a customary and proper subject of taxation. If a mere privilege, resting in grant by the legislature, still that grant has been made, and a legal right of inheritance has been established, and the statute under consideration obviously provides merely for a tax upon a recognized and existing right, not for the revocation or denial of such right even in part.
After assenting to all these positions, however, I still find, in our constitution, limits upon the power of the legislature to lay even an excise tax upon transfers of property. Sec. 1, art. VIII, declares that the “rule of taxation shall be uniform.” I can find nothing in the constitutional history to support the view that this behest applies only to some taxes and not to others. Its association in the same section with the clause above quoted authorizing the legislature to prescribe the property on which taxes shall be laid, and, inferentially, that which shall be exempt from taxation, does not to my mind even suggest that the uniformity clause has application merely to taxation of property. It must be remembered that this behest for uniformity, with slight difference *229in form, was in tlxe draft of the constitution as a separate section, and was never the subject of serious question or debate. It is also obvious that the members of the convention considered that the “taxes” or “taxation,” contemplated as within the power of the legislature, included taxation by means of excise or duty upon occupations and privileges. The discussion quoted in the court’s opinion shows uniform assumption of this fact. The next section was obviously framed originally in recognition of the necessity of some exception to this rule of uniformity, due to the fact that, in application of the taxing power to property, some must be exempt and some other ought to. Federal property could not be taxed; taxation of state or municipal property would be absurd; while certain other classes, like ecclesiastical or educational property, might wisely be omitted. The discussion resulted in a decision to confer on the legislature full control over the subject of exempting property from taxation; but there is no hint of any purpose to further narrow the requirement that the legislature pursue a uniform rule in all taxation, whether on property as a subject or, by excise, on •occupations, transfers, and the like. Nor can I discover any difficulty in practical application of such a requirement. True, there can be no uniformity between an inheritance tax and a peddlers’ license tax, because there can be no comparison, but each can be laid by a uniform rule. All the decisions of this court support that view. If, as now declared, the railroad licenses were mere occupation taxes, it was certainly assumed, both in Milwaukee & M. R. Co. v. Waukesha Co. 9 Wis. 431, and in Wis. Cent. R. Co. v. Taylor Co. 52 Wis. 37, 8 N. W. 833, that uniformity within the class was required, and such necessity was decided as to peddlers’ licenses if they must rest on the taxing power. State v. Whilcom, 122 Wis, 110, 118, 99 N. W. 468. Again, the requirement of uniformity of rule has repeatedly been held to permit classification of subjects of taxation provided uniformity *230in the class is maintained (Milwaukee & M. R. Co. v. Waukesha Co., supra; Wis. Cent. R. Co. v. Taylor Co., supra; Kingsley v. Merrill, 122 Wis. 185, 99 N. W. 1044; Black v. State, 113 Wis. 205, 89 N. W. 522; State v. Whitcom, supra); also as to inheritance taxes in State ex rel. Sanderson v. Mann, 76 Wis. 469, 477, 45 N. W. 526, 46 N. W. 51, and Black v. State, supra. However, I do not consider the uniformity clause at all essential to my conclusions in this case.
Even if it has no application to taxation by excise, yet in-sec. 1, art. I, of the constitution of Wisconsin we find limitation upon the ¡Dowers delegated to the government which the people- created by that instrument:
“All men are born equally free and independent, and have-certain inherent rights; among these are life, liberty, and the pursuit of ha¡ipiness; to secure these rights, governments ■ are instituted among men, deriving their just powers from the-consent of the governed.”
This section, while in form merely declaratory of general principles, has been repeatedly held to so evince the conception of private and individual rights of the people of this, state which must be sacred against violation by the government which they consented should exist over them, that it declares a limitation upon the powers of that government. State ex rel. Kellogg v. Currens, 111 Wis. 431, 87 N. W. 561; Black v. State, 113 Wis. 205, 219, 89 N. W. 522; State ex rel. Zillmer v. Kreutzberg, 114 Wis. 530, 90 N. W. 1098; State v. Whitcom, 122 Wis. 110, 118, 99 N. W. 468. Indeed, the opinion filed on behalf of the court concedes, with the fairness which always characterizes its author, that this-section of our constitution requires this, like all laws, to be free from arbitrary discriminations for or against any persons or class of persons not distinguishable from others in respects germane to taxation. In this first utterance of our constitution is declared the keynote and dominating principle of the social organization established by it, namely, equal*231ity before the law of every individual. Whatever may be thought at this day by political scientists or theorists as to the ideal government or society, the conception of our forbears was a government not primarily for its own convenience, but for the protection of the individual rights of those who were to live under it. Government was not the end but merely the means to secure individual liberty and happiness.
The question is whether equality before the law is maintained when one is required to pay for support of government a higher rate than another upon an entirely similar kind and amount of property or an entirely similar right, privilege, or transaction because he is either poorer or richer than another. Under the present law the second cousin recipient of $25,000 or less pays four cents upon each dollar, while the second cousin recipient of $50,000 pays five, and he who receives a million pays over ten. Or, to state the situation in another way, one receiving $25,000 pays for the privilege or on the transaction $1,500 if he also receives another $25,000, or $3,000 if he receives other $500,000; while another, in the same propinquity, pays but $1,000 upon the privilege or transaction of receiving $25,000 if he receives no more. Eemember that if such classification as this is legitimate, if the rate may be varied according to the magnitude of the bequest or inheritance, the legislature, in its wisdom, may invert the variation and charge the higher rate on the smaller amount, with progressive diminution as the amount increases; may charge the recipient of $25,000 twelve per cent, thereon, the recipient of a second $25,000 only ten per cent., and, finally, the recipient of $25,000 in excess of $500,000 only the basic rate of four per cent. These illustrations will serve concretely to present the question whether this is equality before the law such as the founders of our state contemplated. Let me ask my brethren of the majority whether, if there were no uniformity clause but merely the assurance of equality, they would deem permissible a law *232taxing a $50,000 bouse either twice the rate or one half the rate laid on a $10,000 one. I cannot believe any of them would answer in the affirmative.
Nothing seems to me more an outrage upon equal rights than discrimination by the law in favor of or against either the poor or the rich by reason of that fact, and nothing seems more to threaten the permanence and safety of society. True, one witnesses with more equanimity unequal and excessive burdening of those who can endure it without actual privation or physical suffering; but, if the principle of classification on such lines be established, what assurance can we have that the burdens will remain there? Under a republican form of government a class once formed may gain ascendency in control of government, and, if a political classification of our people into the rich and the poor be brought about, which is likely in the long run to dominate ? Intelligence, education, and energy have always proved superior to mere numbers, and where are these qualities more likely to predominate ? Will it not be with the class which contains those who have been able to conquer in the fields of industry, commerce, and finance, and who, in those fields, have been able to bring under their control the armies of men whose existence depends on daily labor ? Political warfare between such classes is to be deplored, but, if the issue be forced, mere numbers must, for a time at least, be subordinated, and we face a probability that the principle sustained in this law may be reversed in its application. In equality before the law is the only" assurance of opportunity to each to gain social equality and equal prosperity with any other. True, the supreme court of the United States has held such progressive rates of taxation not forbidden by the XIVth amendment to the federal constitution prohibiting denial of “equal protection of the laws,” but I nowhere find any satisfying argument to show that amount or value of property or right is a legitimate distinction germane to a classification of it for varying rates of a tax or *233excise based on value. Indeed, that court seems to have refrained from interfering on the ground that the XIVth amendment was not intended to restrain the discretion of the states in the field of taxation. However, the decisions of the supreme court of the United States upon the meaning of the XIVth amendment are not controlling upon us in measuring the equality which our constitution secured many years before that amendment was framed. The reasoning of such cases as State ex rel. Garth v. Switzler, 143 Mo. 287, 331, 45 S. W. 245; State ex rel. Schwartz v. Ferris, 53 Ohio St. 314, 41 N. E. 579; Estate of Cope, 191 Pa. St. 1, 21, 43 Atl. 79; Breweb, J., in his dissenting opinion in Magoun v. Ill. T. & S. Bank, 170 U. S. 283, 301, 18 Sup. Ct. 594, seems to me sound and convincing, and to at least so throw in conflict the .authorities that the conclusion reached by my brethren ought to be supported by some reasoning other than mere deference to authority.